Citation Nr: 0326563	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ulnar 
neuropathy.  

2.  Entitlement to a compensable disability rating for 
actinic keratoses of the forehead, cheeks, and nose.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On June 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain copies of 
records of treatment that the veteran has 
received at the VA Medical Center (VAMC) 
in Portland, Oregon and in Vancouver, 
Washington since his separation from 
service.  All records not previously 
associated with the claims folder should 
be associated with the veteran's file.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
neurologic examination by a specialist in 
neurology or other appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of 
ascertaining the nature and extent of 
severity of left ulnar neuropathy.  The 
claims file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's left ulnar 
neuropathy is proximately due to the 
result of service-connected degenerative 
disc disease of the cervical spine and/or 
left shoulder impingement syndrome.  If 
no such direct causal relationship is 
determined to exist, the examiner must 
express an opinion as to whether the 
service-connected degenerative disc 
disease of the cervical spine and/or left 
shoulder impingement syndrome aggravates 
any left ulnar neuropathy found on 
examination.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:

(a) The baseline manifestations which are 
due to the effects of left ulnar 
neuropathy;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
degenerative disc disease of the cervical 
spine and/or left shoulder impingement 
syndrome based on medical considerations; 
and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any left ulnar neuropathy are due to 
the service-connected connected 
degenerative disc disease of the cervical 
spine and/or left shoulder impingement 
syndrome.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
dermatologic examination by a specialist 
in dermatology or other appropriate 
medical specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
actinic keratoses of the forehead, cheeks 
and nose.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.

The specialist in dermatology should 
identify all specific manifestations of 
the service-connected actinic keratoses 
of the forehead, cheeks and nose 
including any residual scars.  
Unretouched color photographs of the 
affected areas of the forehead, cheeks 
and nose should be undertaken and made 
part of the examination report.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
specialist or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
whether any foot disabilities including 
pes planus found on examination were the 
result of active service, pre-existed 
service and were aggravated therein.  The 
claims file and a separate copy of this 
development memorandum must be made 
available to and reviewed by the medical 
specialist prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated by the medical 
specialist that the claims was made 
available for review in conjunction with 
the examination.  Any further indicated 
medical studies should be conducted.  The 
examiner must be requested to express an 
opinion as to whether any foot 
disabilities found on examination 
including pes planus originated in 
active, or if pre-existing active 
service, was/were aggravated thereby.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 








to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



